DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/22 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-21 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hannig, US 2010/0043333 in view of Nelson, US 6,345,481.
Regarding claim 15:
Hannig discloses a panel (refer to Fig. 3a) comprising a panel top side, a panel underside, a panel core and complementary locking means provided in pair-wise relationship at mutually opposite panel edges, wherein at least one pair of locking means is provided with complementary hook profiles, namely a receiving hook (6a) and an arresting hook (7a) opposite thereto, with the proviso that the receiving hook has arranged remote from the main body a hook edge (7b) and arranged closer to the main body a receiving recess (S), wherein the receiving recess is open towards the panel top side and wherein the arresting hook is provided with an arresting recess (above 7b) arranged closer to the main body and open towards the panel underside and an arresting shoulder (lower distal side of 7a) which is arranged remote from the main body and which fits in the perpendicular joining direction into the receiving recess of the receiving hook, wherein the arresting hook has an arresting contour with a vertical locking action (with insert 8a) and the receiving hook has a positively locking contour which for the purposes of vertical locking fits together in positively locking {00518397 }5relationship with the arresting contour of the arresting hook (refer to Fig. 3a), wherein the arresting hook has a horizontal locking holding surface (located at “S”) arranged closer to the main body at its arresting shoulder and the receiving hook is provided with a horizontal locking holding surface arranged remote from the main body in the receiving recess, wherein the panel core has a swelling property. A material that does not swell at all still has a “swelling property”.
Hannig discloses wherein there is provided a separate vertical locking element (8) and the separate vertical locking element prior to locking of the panel edges is integrated as a constituent part of the positively locking contour of the receiving hook.
Hannig does not expressly disclose wherein there are sealing surfaces comprised of a sealing groove and a sealing strip.
Nelson discloses a panel having with a pair of locking means comprising complementary hook profiles (10 and 20) wherein the receiving hook (10) is provided with a sealing groove (18) open towards the panel top side and wherein the arresting hook (20) has a sealing strip (22) which projects with respect to the panel underside and which fits into the sealing groove in the assembled state of the complementary hook profiles, wherein the sealing groove and the sealing strip are arranged in the region of the panel core and the surface of the sealing groove is formed from the material of the panel core and/or the surface of the sealing strip is formed from the material of the panel core.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide and incorporate the locking means as suggested by Nelson into the top portion of the panel of Hannig in order to create an edge design that can be installed in a simple manner and provides a watertight seam between the panel sections (col. 2, ll. 12-14).
Regarding claims 16-17:
Hannig disclose wherein the panel core is made of a wood fiber material (para. 0011) which has the property of being able to absorb moisture (wood can absorb moisture) and in doing so increase its volume.
Regarding claims 18 and 29-30:
Nelson discloses wherein the sealing groove is provided with mutually opposite side walls, has a groove bottom and is delimited distally by a groove edge projecting in the direction of the panel top side, wherein the side walls assume relative to each other a wedge-shaped {00518397 }6arrangement, wherein the wedge angle is open towards the panel top side and wherein the wedge angle is in the range of 45° to 55° (angle theta is between 20 and 50 degrees such that the ranges overlap).
Regarding claims 19-20:
Nelson discloses wherein the cross-section of the sealing groove has a respective round transition between the side walls and the groove bottom; wherein there is provided a round transition between the distal side wall and the groove edge in the cross section thereof.
Regarding claim 21:
Nelson discloses wherein the sealing strip is adapted to the cross-sectional shape of the sealing groove.
Regarding claim 23:
Hannig discloses wherein the arresting contour of the arresting hook has a holding groove (d) for the separate vertical locking element and the positively locking contour of the receiving hook also has a holding groove (S) for the separate vertical locking element.
Regarding claim 24:
Hannig discloses wherein either the holding groove in the receiving hook is arranged as a holding groove in order to be able to captively hold the separate vertical locking element prior to locking of the panel edges, wherein a part projecting from the holding groove of the separate vertical locking element is to be brought into engagement with the respective other groove during a joining operation.
Regarding claim 25:
Hannig discloses wherein both the holding groove in the receiving hook and also the groove in the arresting hook is open relative to the panel core in the distal direction.
Regarding claim 26:
Hannig discloses wherein the separate vertical locking element has a holding region which is provided for captive application of the vertical locking element by means of one of the grooves and a projecting part of the vertical locking element is provided with a retaining latch (8a).
Regarding claim 27:
Hannig discloses wherein the holding region and/or the retaining latch of the separate vertical locking element is of a resilient configuration for the purposes of automatic latchability of the retaining latch in a groove during a joining operation of complementary hook profiles (it resiliently folds in then out for engagement).
Regarding claim 28:
Nelson discloses wherein at least one panel edge is provided with an edge break (41, 42) at the panel top side.



Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive. 
Applicant has amended independent claim 15 to recite, “wherein the panel core has a swelling property”. Although Hannig is silent with regards to swelling, Hannig discloses wherein the panel core is HDF or MDF. Fiberboard is a wood-based property that has a swelling property associated with it. As such, the panel core of Hannig “has a swelling property”. Metal also has a swelling property, that property being zero.
While the panel of the instant invention has a swelling property that provides a sealing action, this specifically is not claimed. Further, HDF and MDF both have swelling properties that would manifest with moisture contact, thereby increasing pressure in the joints between panels which could foreseeably provide for sealing.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633